TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2020



                                       NO. 03-18-00126-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                  v.

                                  Mahindra USA, Inc., Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
          REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on February 16, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s interlocutory order. Therefore, the Court reverses the trial court’s

interlocutory order and renders judgment granting the plea to the jurisdiction and dismissing

Mahindra USA, Inc.’s apportionment claim for want of jurisdiction. The appellee shall pay all

costs relating to this appeal, both in this Court and in the court below.